Order, reversed, with ten dollars costs and disbursements, and motion to vacate the order for defendants’ examination granted, with ten dollars costs. An order for an examination before the service of a complaint can only be justified where it is necessary to enable the plaintiff to frame the complaint. (Fischer v. American Exchange National Bank, 128 App. Div. 268.) The motion papers herein set forth that the defendants entered into a conspiracy for the purpose of preventing plaintiff from using its land for a legal purpose, the means used by the defendants in preventing that use and the injury done to the plaintiff. This constitutes a complete cause of action, and no examination is necessary. The details about which plaintiff seeks to examine the defendants are details which it is not necessary to allege in the complaint. The circumstances surrounding the organization of the St. Marks Avenue Residents Association, the part which each defendant took in preventing the plaintiff from using its property, the authorization.and ratification of the acts of some of the defendants and the particular act of each defendant which related to and bore upon preventing plaintiff in the use of its property may be proper matters for proof upon the trial, but there is no necessity for alleging these details in the complaint. Jenks, P. J., Mills, Rich and Jaycox, JJ., concurred; Blackmar, J., not voting.